DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Amendments
This communication is in response to the amendments filed on 17 June 2022:
	Claim 5-6 are amended.
	Claims 1-6 are pending.



Allowable Subject Matter
Claims 1-6 are allowed. The following is an examiner’s statement of reasons for allowance:

The instant invention is directed towards techniques for secure reading and writing in a sequence without an access position being revealed. A secure reading and writing apparatus receives a read command or a write command as input, and, when the read command is input, outputs a secret text which is an x-th element of a secret text sequence, and, when the write command is input, adds the secret text which is the x-th element of the secret text sequence, to a secret text. 

The closest prior art are as follows:

Stefanov et al. (U.S. PGPub. 2014/0007250) discloses techniques for concealing access patterns to data storage, such as within servers of a cloud computing environment. Server data storage is securely partitioned into smaller electronic data storage partitions of predetermined size. The client size maintains a shuffling buffer and position map for these blocks as stored on the electronic data storage partitions of the server. However, unlike the instant invention, Stefanov does not disclose “store a write buffer comprised of two secret text vectors; when the write command is input, append the secret text to the secret text vector and append the secret text to the secret text vector; when the number of elements of the write buffer exceeds a predetermined value, add a value indicated with the secret text vector to an access position indicated with the secret text vector among the secret text sequence.”

MA et al. (U.S. PGPub. 2019/0356341) discloses techniques for a data processing method and a data processing device, comprising obtaining a first to-be-processed bit sequence, where the first to-be-processed bit sequence is a transport block or a code block generated by performing code block segmentation on a transport block; encoding the first to-be-processed bit sequence to obtain a first encoded bit sequence; storing all or at least some bits of the first encoded bit sequence into a circular buffer; and outputting a first output bit sequence from the bits stored in the circular buffer. However, unlike the instant invention, Ma does not disclose “store a write buffer comprised of two secret text vectors; when the write command is input, append the secret text to the secret text vector and append the secret text to the secret text vector; when the number of elements of the write buffer exceeds a predetermined value, add a value indicated with the secret text vector to an access position indicated with the secret text vector among the secret text sequence.”

LEE (U.S. PGPub. 2018/0107594) discloses techniques for a memory control device including a buffer memory in which data is accessed by a unit of a slot; and a buffer interface suitable for controlling an access to the buffer memory. The buffer interface may include a mapping table suitable for storing the mapping between multiple virtual slot identification information (VBIDs) and multiple physical slot identification information (PBIDs). However, unlike the instant invention, Lee does not disclose “store a write buffer comprised of two secret text vectors; when the write command is input, append the secret text to the secret text vector and append the secret text to the secret text vector; when the number of elements of the write buffer exceeds a predetermined value, add a value indicated with the secret text vector to an access position indicated with the secret text vector among the secret text sequence.”

The prior art references above, individually or in combination, do not disclose the claimed limitations. For at least these reasons, claims 1-6 are allowed. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.M./Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499